IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


THE CITY OF CLAIRTON, PA,           :        No. 138 WAL 2021
                                    :
                 Petitioner         :
                                    :        Petition for Allowance of Appeal
                                    :        from the Order of the
           v.                       :        Commonwealth Court
                                    :
                                    :
ZONING HEARING BOARD OF THE CITY    :
OF CLAIRTON, PA, AND CORNERSTONE :
RESIDENCE, INC.,                    :
                                    :
                 Respondents        :
                                    :
CORNERSTONE RESIDENCE, INC.         :
           v.                       :
                                    :
                                    :
ZONING HEARING BOARD OF THE CITY    :
OF CLAIRTON, PA AND GEORGE          :
GLAGOLA, CITY OF CLAIRTON ZONING    :
OFFICER                             :
                                    :
                                    :
APPEAL OF: CITY OF CLAIRTON, PA AND :
GEORGE GLAGOLA                      :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of June, 2022, the Petition for Allowance of Appeal is

DENIED.